Vista la moción levan-tando la cuestión de falta de jurisdicción presentada por la demandante-apelada y apareciendo de la certificación acom-pañada y de los autos que la moción sobre reconsideración de los apelantes fuá radicada más de 10 días después de dic-tada la sentencia cuya reconsideración se solicita y después-de archivada la sentencia en la corte de distrito y de pre-sentado por la apelada un memorándum de costas que fu© impugnado por los apelantes, y visto además el tomo 2 de Ruling Case Law, página 175, párrafo 150, se deja sin efecto la resolución de esta corte de julio 22, 1925, y se confirma la sentencia apelada.